DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I, Claims 1-7, in the reply filed on 10/18/2021 is acknowledged.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Obata et al. (JP 2013074851).
Regarding Claim 1, Obata (‘851) teaches a liquid seasoning (See Abs.), comprising: (A) a solid ingredient (See Abs., para. 70 where the solid component can be grated fruit.); (B) a water-insoluble material (See Abs., paras. 70-73 where the material can be soybeans of 1 µm or more.); (C) a component selected from the group consisting of a fruit juice, a vegetable juice, a colorant, and combinations thereof (See para. 70 where the component can be citrus juices and various other materials imparting their natural colors.); and (D) a viscosity adjuster (See Abs., Claims 3-6 where the viscosity adjusters can be gums.)
It would have been obvious to a person having ordinary skill in the art at the time of filing that Obata’s (‘851) soybean material having a size as small as 1 µm would be deemed powder as full soybeans are well known to be significantly larger than this.
Regarding Claim 2, Obata (‘851) teaches wherein the solid ingredient is fruit peel and/or fruit pulp (See Abs., para. 70 where the solid component can be grated fruit.).
Regarding Claim 3, Obata (‘851) teaches the seasoning discussed above, however, fails to expressly disclose wherein the water-insoluble powder is cereal powder.
It would have been obvious to person having ordinary skill in the art that soybeans and some of the other ingredients listed having a size of 1 µm or more (See paras. 70-73.) are known to be cereals.
Regarding Claim 4, Obata (‘851) teaches the seasoning discussed above, however, fails to expressly disclose wherein the cereal powder is selected from the group consisting of soybean curd residue powder, soybean powder, roasted soybean flour, rice powder, cornmeal, amaranth powder, and combinations thereof.
As discussed above, Obata’s (‘851) soybean material having a size as small as 1 µm would be deemed soybean powder as full soybeans are well known to be significantly larger than this.
Regarding Claim 5, Obata (‘851) teaches wherein the viscosity adjuster is selected from the group consisting of a gum, a modified starch, and combinations thereof (See Abs., Claims 3-6 where the viscosity adjusters can be gums.).
Regarding Claim 6, Obata (‘851) teaches the liquid seasoning discussed above, however, fails to expressly disclose comprising 0.05% to 3.0% of the water-insoluble powder by mass.
It would have been obvious to a person having ordinary skill in the art at the time of filing to select an effective amount of powder to provide a seasoning that is effective for its intended use.  Making a selection of amount of powder would have been within the skill set of a person having ordinary skill in the art.
Regarding Claim 7, Obata (‘851) teaches the liquid seasoning discussed above, however, fails to expressly disclose a viscosity of at least 500 mPas when measured by a B-type viscometer at ambient temperature.
It would have been obvious to a person having ordinary skill in the art at the time of filing that Obata’s (‘851) seasoning would have the claimed viscosity as the composition is substantially the same or similar.
Claims 1-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ohike (JP 2017123817).
Regarding Claim 1, Ohike (‘817) teaches a liquid seasoning (See Abs., paras. 6-9, 12-13 and Claims 1-5.), comprising: (A) a solid ingredient (See Abs., paras. 12, 20 and Claim 1 where the solid component can be citrus pulp.); (B) a water-insoluble material (See Examples, para. 20 and Claims 1-2.); (C) a component selected from the group consisting of a fruit juice, a vegetable juice, a colorant, and combinations thereof (See paras. 20-21 where the component can be various other materials imparting their natural colors.); and (D) a viscosity adjuster (See para. 34 and Claim 3 where the viscosity adjusters can be gums.), however, fails to expressly describe the material as being powder.
It would have been obvious to a person having ordinary skill in the art at the time of filing that Ohike’s (‘817) material would be deemed powder based on their size.
Regarding Claim 2, Ohike (‘817) teaches wherein the solid ingredient is fruit peel and/or fruit pulp (See para. 20 where the solid component can be citrus pulp.).
Regarding Claim 3, Ohike (‘817) teaches the seasoning discussed above, however, fails to expressly disclose wherein the water-insoluble powder is cereal powder.
It would have been obvious to person having ordinary skill in the art that some of the ingredients are known to be cereals (See Examples and para. 20.)
Regarding Claim 4, Ohike (‘817) teaches the seasoning discussed above, however, fails to expressly disclose wherein the cereal powder is selected from the group consisting of soybean curd residue powder, soybean powder, roasted soybean flour, rice powder, cornmeal, amaranth powder, and combinations thereof.
As discussed above, Ohike’s (‘817) material would be deemed powder (See Examples and paras. 20-21.).
Regarding Claim 5, Ohike (‘817) teaches wherein the viscosity adjuster is selected from the group consisting of a gum, a modified starch, and combinations thereof (See para. 34 and Claim 3 where the viscosity adjusters can be gums.).
Regarding Claim 6, Ohike (‘817) teaches 0.05% to 3.0% of the water-insoluble powder by mass (See Claim 1 and Examples.).
Regarding Claim 7, Ohike (‘817) teaches a viscosity of at least 500 mPas when measured by a B-type viscometer at ambient temperature (See para. 34 and Claim 1.).
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3 and 4 of copending Application No. 16/727,730 (reference application).
Although the claims at issue are not identical, they are not patentably distinct from each other because the solid ingredient per claims 3 and 4 of Application No. 16/727,730 are interpreted as falling within the very broad language of “a viscosity adjuster” per Claim 1 of this application, thus, the combination of Claims 1, 3 and 4 teach pending Claim 1.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENT T O'HERN whose telephone number is (571)272-6385.  The examiner can normally be reached on M-Th 5:00 am - 3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on 571-272-0903.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BRENT T O'HERN/               Primary Examiner, Art Unit 1793
October 20, 2021